828 So. 2d 408 (2002)
James B. LEONARD, Appellant,
v.
STATE of Florida, Appellee.
No. 1D02-2692.
District Court of Appeal of Florida, First District.
September 20, 2002.
Rehearing Denied October 23, 2002.
Robert A. Butterworth, Attorney General, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of August 5, 2002, the Court has determined that the *409 appellant's motion for rehearing was not timely served, and therefore did not delay rendition of the Order Denying Petition for Writ of Habeas Corpus. See Fla. R. Civ. P. 1.530(b). Thus, the appellant's notice of appeal was not timely. Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
ALLEN, C.J., WOLF and POLSTON, JJ., concur.